TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED FEBRUARY 15, 2019



                                       NO. 03-18-00010-CV


                             J. Randell Bridges, D.V.M., Appellant

                                                  v.

      Texas State Board of Veterinary Medical Examiners and John Helenberg in his
                    Official Capacity as Executive Director, Appellees




         APPEAL FROM THE 353RD DISTRICT COURT OF TRAVIS COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND KELLY
                 AFFIRMED -- OPINION BY JUSTICE GOODWIN




This is an appeal from the judgment signed by the trial court on December 4, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was no reversible error

in the trial court’s judgment. Therefore, the Court affirms the trial court’s judgment. The

appellant shall pay all costs relating to this appeal, both in this Court and in the court below.